[Cite as Tisco Trading USA, Inc. v. Cleveland Metal Exchange, Ltd., 2012-Ohio-493.]




                Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                                JOURNAL ENTRY AND OPINION
                                         No. 97114


                           TISCO TRADING USA, INC.
                                                  PLAINTIFF-APPELLEE

                                                    vs.

              CLEVELAND METAL EXCHANGE, LTD.
                                                  DEFENDANT-APPELLANT




                                           JUDGMENT:
                                            AFFIRMED


                                     Civil Appeal from the
                            Cuyahoga County Court of Common Pleas
                                     Case No. CV-747949

        BEFORE:           Sweeney, P.J., Jones, J., and E. Gallagher, J.

        RELEASED AND JOURNALIZED: February 9, 2012
ATTORNEYS FOR APPELLANT

Mark E. Owens, Esq.
Mark R. Koberna, Esq.
Sonkin & Koberna Co., L.P.A.
3401 Enterprise Parkway, Suite 400
Cleveland, Ohio 44122

ATTORNEY FOR APPELLEE

Alex J. McCallion, Esq.
Millennium Center, Suite 300
200 Market Avenue, North
P.O. Box 24213
Canton, Ohio 44701-4213



JAMES J. SWEENEY, P.J.:

      {¶ 1} Appellant Randy Horvat (“Horvat”) appeals the court’s denial of his motion

to quash subpoenas duces tecum and for a protective order regarding financial

information in this action to collect a debt.   After reviewing the facts of the case and

pertinent law, we affirm.

      {¶ 2} On June 29, 2011, Tisco Trading USA, Inc., (“Tisco”) was granted a default

judgment for approximately $115,000 plus interest in an action to collect a debt against

Cleveland Metal Exchange, Ltd. (“CME”). On July 8, 2011, Tisco sent subpoenas duces

tecum to First Place Bank and Citizen’s Bank, requesting financial information regarding

CME and Horvat, who is the former owner and principal of CME, a now defunct

corporation.1


      1
       In late 2009, CME’s assets were sold to an unnamed third party, and Horvat
       {¶ 3} Horvat, who was not a party to the Tisco-CME debt collection action,

opposed the subpoenas on the basis that the discovery violated his “protected privacy

rights,” was irrelevant to collecting the judgment, and would lead to “annoyance,

embarassment, oppression, or undo [sic] burden or expense.” On July 15, 2011, Horvat

filed a motion to quash or modify the subpoenas and for a protective order, which the

court denied on July 27, 2011, finding that “the discovery is proper.”

       {¶ 4} Horvat appeals and raises one assignment of error for our review.

                                                  I.

       The trial court erred in denying Appellant’s Motion to Quash Subpoena
       Duces Tecum Directed to First Place Bank and to Quash or Modify
       Subpoena Duces Tecum directed to Citizen’s Bank, and for Protective order
       (the “Motion to Quash”) when (1) Appellant is not a party to the trial court
       litigation and is not a judgment debtor of Appellee, and (2) Appellee’s
       attempted post-judgment discovery of Appellant’s personal bank records is
       not discovery in aid of execution of Appellee’s judgment against defendant
       [CME].

       {¶ 5} Although discovery orders are generally interlocutory, denials of motions to

quash subpoenas served on non-parties are final appealable orders. Munro v. Dargai,

8th Dist. No. 54622, 1988 WL 36594 (Mar. 31, 1988), citing Foor v. Huntington Natl.

Bank, 27 Ohio App.3d 76, 499 N.E.2d 1297 (10th Dist.1986). We review discovery

disputes under an abuse of discretion standard.        State ex rel. The V Cos. v. Marshall, 81

Ohio St.3d 467, 692 N.E.2d 198 (1998).




became an employee of a newly formed corporation, CME Acquisitions, LLC
(“CMEA”).
       {¶ 6} Civ.R. 26(B)(1) allows broad discovery of relevant information.      “It is not

ground for objection that the information sought will be admissible at the trial if the

information sought appears reasonably calculated to lead to the discovry of admissible

evidence.” Id. See also Tschantz v. Ferguson, 97 Ohio App.3d 693, 715, 647 N.E.2d

507 (8th Dist.1994) (holding that “[t]he test for relevancy under Civ.R. 26(B)(1) ‘is much

broader than the test to be utilized at trial’”) (quoting Icenhower v. Icenhower, 10th Dist.

No. 75AP-93, 1975 WL 181668 (Aug. 14, 1975)).

       {¶ 7} Civ.R. 45 allows supoenas to be issued to non-parties.     However, the court

shall grant a motion to quash a subpoena if it, inter alia, “(b) Requires disclosure of

privileged or otherwise protected matter and no exception or waiver applies; [or] (d)

Subjects a person to undue burden.” Civ.R. 45(C)(3).        See also Civ.R. 26(C) (stating

that a court may issue a protective order “for good cause shown”     after the party seeking

protection makes “a reasonable effort to resolve the matter through discussion with the

attorney * * * seeking discovery”).

       {¶ 8} Civ.R. 69 states, in part, as follows: “* * * [a] judgment creditor * * * may

* * * obtain discovery from any person, including the judgment debtor * * *” to aid the

enforcement of a judgment for money. Additionally, the staff notes for Civ.R. 69 state,

“All applicable discovery is made available to the judgment creditor * * * to discover

property subject to execution.   The discovery may be obtained from any person.”

       {¶ 9} In the instant case, the subpoena to First Place Bank requests “Any and all

documents relating in any fashion to Randy Horvat * * *.” The subpoena to Citizen’s
Bank requests “Any and all documents relating in any fashion to Cleveland Metal

Exchange and/or Randy Horvat * * *.”

       {¶ 10} Discovery of CME’s financial documents is certainly relevant in an action

to collect a debt against CME.      No law supports that these documents are privileged.

See generally R.C. 2317.02 (listing privileged communications and acts, including those

involving attorneys, physicians and other healthcare providers, clerics, and spouses).

Furthermore, Horvat offers no reasoning to support his assertion that production of

financial documents by a bank would be an undue burden.

       {¶ 11} Discovery of Horvat’s financial documents are likewise relevant in this

action to collect a debt against CME, of which he is the former sole principal.       These

documents are unprotected by a privilege, and Horvat has not shown that producing them

would be an undue burden for the bank.        Horvat argues that his personal finances are

“well beyond the bounds of permissible post-judgment discovery,” under the authority of

Suttle v. DeCesare, 8th Dist. No. 77753, 2001 WL 777016 (July 5, 2001). However, the

facts in Suttle are distinguishable from the facts in the case at hand.

       {¶ 12} In Suttle, the plaintiffs won an arbitration award and appealed the denial of

pre-judgment interest.    The facts in Suttle were heavily litigated, both during arbitration

and in the trial court. Ultimately, a finding was made that DeCesare was not personally

liable, and the trial court permitted discovery against the corporation but prohibited

discovery against the corporation’s sole shareholder.      This court held that, “Under the

circumstances, because the Suttles did not show how discovery of DeCesare’s personal

finances was relevant to any pending issue or that prejudgment interest could be awarded
against him personally, denial of discovery against him was not unreasonable, arbitrary or

unconscionable.” Id.

       {¶ 13} In the instant case, the underlying facts were not developed, there was no

pre-judgment discovery, and the case was disposed of by default judgment. In other

words, Tisco has not had a chance to show how Horvat’s personal finances may or may

not lead to the discovery of admissible evidence, i.e., property subject to execution of the

judgment against CME. Accordingly, pursuant to Civ.R. 26, 45, and 69, the information

sought in the subpoenas issued to First Place and Citizen’s Banks is discoverable. The

court did not abuse its discretion and Horvat’s sole assignment of error is overruled.

       Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




JAMES J. SWEENEY, PRESIDING JUDGE

LARRY A. JONES, J., and
EILEEN A. GALLAGHER, J., CONCUR